                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:18CR298

        v.
                                                          PRELIMINARY ORDER OF
 WILLIAM J. HOMAN, JR.,                                        FORFEITURE

                      Defendant.



       This matter is before the Court on the government’s Motion for Preliminary Order
of Forfeiture (Filing No. 36). The Court has carefully reviewed the record in this case and
finds as follows:

       1.     On April 25, 2019, defendant William J. Homan, Jr. (“Homan”) pled guilty
to Count I of the Indictment which charged Homan with possession with intent to distribute
50 grams or more of methamphetamine (actual), in violation of 21 U.S.C. § 841(a)(1) and
(b)(1). The Forfeiture Allegation of the Indictment sought the forfeiture, pursuant to
21 U.S.C. § 853, of United States currency seized from Homan on or about September 12,
2018, on the basis it was either (a) used to facilitate the offenses charged in the Indictment
or (b) derived from proceeds obtained directly or indirectly as a result of the commission
of the offenses charged in the Indictment.

       2.     At Homan’s sentencing hearing on July 19, 2019, the Court accepted the
stipulation of the parties to the forfeiture of $8,753 in U.S. currency.

       3.     By virtue of his plea and the parties’ stipulation, Homan forfeits his interest
in $8,753 in United States currency, and the government should be entitled to possession
of said currency, pursuant to 21 U.S.C. § 853.
      4.   The government’s Motion for Preliminary Order of Forfeiture should be
granted.

      IT IS ORDERED:

      1.   The government’s Motion for Preliminary Order of Forfeiture (Filing
           No. 36) is granted.

      2.   Based upon the Forfeiture Allegation of the Indictment, Homan’s guilty plea
           and the parties’ stipulation, the government is hereby authorized to seize the
           $8,753 in United States currency.

      3.   Homan’s interest in the $8,753 in United States currency is hereby forfeited
           to the government for disposition in accordance with the law, subject to the
           provisions of 21 U.S.C. § 853(n)(1).

      4.   The $8,753 in United States currency is to be held by the government in its
           secure custody and control.

      5.   Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
           thirty consecutive days on an official internet government forfeiture site,
           www.forfeiture.gov, notice of this Preliminary Order of Forfeiture, notice of
           publication evidencing the government’s intent to dispose of the property in
           such manner as the Attorney General may direct, and notice that any person,
           other than Homan, having or claiming a legal interest in any of the subject
           property must file a Petition with the Court within thirty days of the final
           publication of notice or of receipt of actual notice, whichever is earlier.

      6.   The published notice shall state the Petition referred to in Paragraph 5, above,
           shall be for a hearing to adjudicate the validity of the Petitioner’s interest in
           the $8,753 in United States currency, shall be signed by the Petitioner under
           penalty of perjury, and shall set forth the nature and extent of the Petitioner’s
           right, title, or interest in the $8,753 in United States currency and any
           additional facts supporting the Petitioner’s claim and the relief sought.

      7.   The government may also, to the extent practicable, provide direct written
           notice to any person known to have an interest in the $8,753 in United States
           currency as a substitute for published notice as to those persons so notified.




                                           2
8.    Upon adjudication of all third-party interests, this Court will enter a Final
      Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
      be addressed.

Dated this 24th day of July 2019.


                                         BY THE COURT:



                                         Robert F. Rossiter, Jr.
                                         United States District Judge




                                     3
